Citation Nr: 1431609	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sleep disorder including sleep apnea, to include as due to an undiagnosed illness and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1987 to January 1988 and from January 1991 to May 1991 with service in Southwest Asia from February 1991 to April 1991.  The Veteran also served in the Army National Guard from March 1978 to May 2000, with periods of active duty for training (ACDUTRA) including from July 1978 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board notes that there is a paperless, electronic Virtual VA claims file and a VBMS claims file associated with the Veteran's claim.  A review of the documents in that file reveals that certain documents, including the Veteran's hearing transcript, are relevant to the issue on appeal.  

In April 2013, the Veteran testified at a video conference hearing in front of the undersigned.  The transcript of this hearing has been reviewed and is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There is evidence of a current sleep disorder and the Veteran claims that he began having symptoms of sleep apnea while serving on active duty.  The Veteran's service treatment records also contain complaints of frequent trouble sleeping.  Finally, a February 2010 VA treatment record indicates that the Veteran reported taking off his CPAP machine in the middle of the night when he would wake up in a panic.  There is thus evidence of current disability that may be associated with service or service connected PTSD, and a VA examination as to the nature and etiology of the current disability is therefore warranted.
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination regarding the nature and etiology of the Veteran's sleep disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant documents in the electronic claims file must be printed and made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner should be advised that the Veteran is competent to report symptoms and treatment and that he has stated that he had trouble sleeping during service, statements that are supported by complaints in the service treatment records, as well as that he sometimes wakes up in a panic and removes his CPAP machine.  The Veteran's reports must be taken into account in formulating the requested opinions.

The examiner should first identify all current sleep disorders.  Then, the examiner should provide the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD either (1) caused or (2) aggravated a current sleep disorder

b)  Is it at least as likely as not (50 percent or greater probability) that a current sleep disorder had its onset in or was otherwise caused by the Veteran's period of active military service, including his service in Southwest Asia?  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



